Citation Nr: 0816607	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  05-39 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for service-connected gastrointestinal disability, to include 
gastritis, hiatal hernia, and gastroesophageal reflux disease 
(GERD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from June 1977 to September 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which continued a 20 percent disability rating for service-
connected gastrointestinal disability.  

In July 2006, the veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing at the RO.  A 
transcript is associated with the claims file.  In June 2007 
the Board remanded the claim for additional evidentiary 
development.  All requested development has been completed.  


FINDING OF FACT

The competent and probative evidence of record demonstrates 
that the veteran's service-connected gastrointestinal 
disability is characterized by daily epigastric pain that 
occurs between two and six times a day, nausea, vomiting, and 
occasional hematemesis and melena, with general weakness and 
dizziness.  The veteran does not take medication for his 
gastrointestinal symptoms regularly, and his weight has 
fluctuated between 145 and 147 pounds throughout the appeal 
period.  There is no evidence of dysphagia or pyrosis that is 
accompanied by substernal, arm, or shoulder pain.  


CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 
20 percent for service-connected gastrointestinal disability, 
to include gastritis, hiatal hernia, and gastroesophageal 
reflux disease, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 7307-7346 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that such worsening has on the claimant's employment 
and daily life (such as a specific measurement or test 
result), the Secretary must provide at least general notice 
of that requirement to the claimant.  

In addition, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) which are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id., at 43-44.  

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the veteran in March 2005 that fully 
addressed all four notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
claim and of the veteran's and VA's respective duties for 
obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the RO.  In 
addition, the RO sent the veteran a letter in June 2006 
informing of how disability ratings and effective dates are 
assigned.  See Dingess, supra.  

The Board notes the VCAA duty to notify has not been 
satisfied with respect to the additional requirements for an 
increased-compensation claim as recently delineated by the 
Court in Vazquez-Flores, supra.  We find, however, that the 
notice error did not affect the essential fairness of the 
adjudication because the March 2005 letter, together with the 
substantial development of the veteran's claim before and 
after providing notice, rendered the notice error non-
prejudicial.  In this regard, the Board notes that, while the 
March 2005 letter did not specifically conform to the 
requirements provided in Vazquez-Flores, the veteran was 
advised of his opportunities to submit additional evidence 
and was informed that, at a minimum, he needed to submit 
evidence showing his service-connected disability had 
increased in severity.  The Board also notes the veteran was 
informed of how disability ratings are assigned.  

Subsequently, an October 2005 SOC and a December 2007 SSOC 
notified the veteran of the evidence that had been received 
in support of his claim and provided him with yet an 
additional 60 days to submit more evidence.  The statements 
of the case also discussed the evidence included in the 
record, provided him with the criteria necessary for 
entitlement to a higher disability rating for his service-
connected gastrointestinal disability, and provided the 
reasons why his claim was being denied.  Thus, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In sum, the Board finds that the post-
adjudicatory notice and opportunity to develop the case 
during the extensive administrative appellate proceedings 
which led to the RO decision, and our decision herein, did 
not affect the essential fairness of the adjudication and 
rendered the notice error non-prejudicial.  See Vazquez-
Flores, supra at 45-46.  

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders, 
supra.  

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claim.  The RO has obtained 
VA outpatient treatment records dated from March 1999 to 
January 2007.  The veteran was also afforded VA examinations 
in April 2005 and July 2007, and he was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge.  In addition, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts and Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2007).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings may 
be assigned where the symptomatology warrants different 
ratings for distinct time periods.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

Entitlement to service connection for status post gastric 
ulcer was established in December 1998, and the RO assigned a 
10 percent disability rating pursuant to 38 C.F.R. § 4.114, 
Diagnostic Code (DC) 7304, effective December 9, 1992.  In 
granting the 10 percent rating, the RO considered VA 
examination reports dated in January 1993 and May 1998 that 
showed the veteran had occasional nausea, crampy epigastric 
pain, and vomiting.  Based on these findings, the RO 
determined the veteran's service-connected gastrointestinal 
disability was manifested by mild, recurring symptoms which 
occurred once or twice yearly.  

In April 1999, the veteran requested an increased rating for 
his service-connected gastrointestinal disability, but the RO 
denied his claim in rating decisions dated in April, June, 
and July 1999.  The veteran appealed the RO's determination 
to the Board.  In an August 2003 decision, the Board 
determined the evidence showed the veteran had continuous 
moderate manifestations of his service-connected 
gastrointestinal disability and increased his disability 
rating to 20 percent.  In October 2003, the RO issued a 
rating decision implementing the Board's decision and granted 
the 20 percent increased rating effective from June 17, 1999.  

In March 2005, the veteran submitted a written statement 
requesting an increased rating for his service-connected 
disability, reporting that he was currently spitting up blood 
and passing blood in his stools three times a month and was 
still receiving treatment the Dorn VA Medical Center.  In a 
rating decision dated June 2005, the RO denied the veteran's 
claim for an increased rating.  In that decision, the RO also 
changed the diagnostic code under which the veteran's 
disability is rated from DC 7304 to DC 7307-7346.  The 
veteran appealed the RO's decision to the Board, asserting 
that his service-connected gastrointestinal disability 
warrants a disability rating higher than 20 percent.  

As noted, the veteran's service-connected gastrointestinal 
disability is manifested by several disorders, including 
gastritis, hiatal hernia, and GERD.  In this regard, the 
Board notes the veteran's specific disability is not listed 
on the Rating Schedule, and the RO applied DC 7307-7346 
pursuant to 38 C.F.R. § 4.20, which provides that it will be 
permissible to rate under the criteria for a closely related 
disease or injury in which not only the functions affected, 
but also the anatomical localization and symptomatology, are 
closely analogous.  

The RO determined that the most closely analogous diagnostic 
code is DC 7346, which provides the rating criteria for 
hiatal hernia.  However, the Board notes that we will 
consider the veteran's service-connected gastrointestinal 
disability under all potentially applicable diagnostic codes, 
including DCs 7307 and 7346.  

Under DC 7346, a 10 percent rating is warranted for hiatal 
hernia with two or more of the symptoms for the 30 percent 
rating of less severity; a 30 percent evaluation is warranted 
for persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health; and a 60 percent 
evaluation is warranted for symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia, or other symptom combinations productive of severe 
impairment of health.  

Under DC 7307, hypertrophic gastritis identified by 
gastroscope warrants a 10 percent rating when chronic with 
small nodular lesions and symptoms; a 30 percent rating when 
chronic with multiple small eroded or ulcerated areas and 
symptoms; and a 60 percent rating when chronic with severe 
hemorrhages or large ulcerated or eroded areas.  

Review of the pertinent evidence shows that the veteran's 
service-connected gastrointestinal disability is manifested 
by epigastric abdominal pain, nausea, vomiting, and melena.  
At the April 2005 VA examination, the veteran reported 
experiencing nausea and vomiting two to three times a day, 
with occasional hematemesis (vomiting blood) and melena 
(black stools).  He also reported having hemorrhoids and 
occasional hematochezia (bloody stools), as well as general 
weakness, dizziness, and diarrhea.  The veteran weighed 146 
pounds and was well nourished.  His abdomen was soft and 
flat, with some diffuse tenderness over the right upper 
quadrant in the mid-epigastric region.  The diagnosis was 
GERD.  The examiner noted the veteran was not working or on 
any treatment, but that his symptoms would improve if he were 
on treatment.  

At the most recent VA examination in July 2007, the veteran 
reported experiencing nausea and vomiting about five to six 
times a day on average, as well as mid-abdominal, cramping 
pain that occurred daily.  Although the veteran reported 
having abdominal pain, he stated that the pain did not 
radiate to his left arm, shoulder, or substernal area.  He 
also denied having hematemesis but stated that he had daily 
melena, as well as constipation.  He said that he takes 
Lactulose for his constipation, and over the counter Pepcid 
intermittently.  He also reported that he has had weight 
loss, although the examiner noted that review of the 
veteran's records revealed his weight has been stable over 
the past two to three years.  In this regard, the examiner 
also noted the veteran's current weight was 147, and was 146 
at the previous VA examination in April 2005.  The examiner 
noted the veteran did not have a history of pyrosis or 
regurgitation and also noted that, while he previously had 
anemia, there were no physical signs of anemia on 
examination.  The diagnoses were mid-epigastric abdominal 
pain, mildly controlled with intermittent use of over-the-
counter H2 blocker, with no episodes of weight loss, 
hematemesis, dysphagia, pyrosis, regurgitation, substernal, 
arm, or shoulder pain, and anemia by past review, with no 
episodes upon recent review.  The examiner noted the veteran 
was not working at the time.  

After carefully reviewing the evidence of record, the Board 
finds the preponderance of the evidence is against the grant 
of a disability rating higher than 20 percent for the 
veteran's service-connected gastrointestinal disability.  

In evaluating the veteran's claim under DC 7346, the Board 
notes that the veteran has consistently reported having 
epigastric pain and vomiting, as well as other symptoms which 
impair his health and affect his ability to work.  However, 
the Board finds that the preponderance of the evidence is 
negative for any subjective complaints or clinical findings 
of dysphagia or pyrosis, accompanied by substernal, arm, or 
shoulder pain.  As to the level of impairment caused by the 
veteran's gastrointestinal symptoms, the record shows that he 
experiences no more than a slight impairment of health, as 
the evidence shows he takes medication and seeks medical 
treatment only intermittently.  In this regard, the Board 
notes that, while the veteran reported taking over-the-
counter Pepcid to treat his symptoms, he also stated that he 
does not currently take the medication consistently and has 
not been issued medication from VA recently.  In addition, 
the VA outpatient treatment records show that, while the 
veteran previously sought medical treatment fairly regularly, 
he did not seek treatment for a two-year period between 2005 
and 2007.  See January 2007 VA outpatient treatment record.  

Therefore, the Board finds that DC 7346 does not assist the 
veteran in obtaining a disability rating higher than 20 
percent for service-connected gastrointestinal disability.  
In making this determination, the Board notes the veteran has 
reported that some of his symptoms, namely nausea and 
vomiting, have become more frequent; however, without 
evidence of dysphagia or pyrosis, substernal, arm, or 
shoulder pain, or evidence of other symptoms combinations 
productive of severe health impairment, the Board finds the 
evidence does not show that the veteran's service-connected 
disability is manifested by symptoms that more nearly 
approximate the level of disability contemplated by the 30 
percent rating.  

Likewise, a 60 percent rating is not warranted because the 
evidence does not reflect that the veteran has had material 
weight gain or currently manifests moderate anemia or other 
symptom combinations productive of severe impairment of 
health.  In this regard, the Board notes the evidence shows 
that, throughout the appeal period, the veteran's weight has 
ranged between 145 and 147 pounds, which does not reflect a 
material loss of weight as contemplated by the rating 
criteria.  See VA examination reports dated April 2005 and 
July 2007; see also VA outpatient treatment records dated 
from April 2003 to January 2007.  In addition, the July 2007 
VA examiner specifically found there were no physical signs 
of anemia on examination or episodes of anemia found on 
review of the veteran's claims file.  Moreover, the Board 
finds that, while the veteran's gastrointestinal symptoms 
clearly impair his health, the evidence does not show 
symptoms that more nearly approximate a severe impairment of 
health due to his service-connected disability.  

In evaluating the veteran's claim under DC 7307, the Board 
notes the preponderance of the evidence does not reflect that 
the veteran has small nodular lesions or multiple small, 
eroded or ulcerated areas associated with this service-
connected gastrointestinal disability.  Therefore, the Board 
finds DC 7307 does not assist the veteran in obtaining a 
disability rating higher than 20 percent.  

The Board has also considered the veteran's service-connected 
gastrointestinal disability under all potentially applicable 
diagnostic codes.  However, DCs 7203 to 7205 are not for 
application because the veteran has never been diagnosed with 
stricture, spasm, or diverticulum of the esophagus.  
Likewise, the veteran has never been diagnosed with a 
duodenal, marginal, inguinal, ventral, or femoral ulcer; 
therefore, DCs 7204 to 7306 and 7338 to 7340 are not for 
application.  

As noted above, the veteran's service-connected 
gastrointestinal disability is manifested by a gastric ulcer.  
Under DC 7304, a gastric ulcer warrants a 20 percent rating 
when moderate, with recurrent episodes of severe symptoms two 
of three times a year averaging 10 days in duration, or with 
continuous moderate manifestations; a 40 percent rating is 
warranted with moderately severe gastric ulcer that is less 
than severe but with impairment of health manifested by 
anemia and wight loss, or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year; and a 60 percent rating is warranted for a 
severe gastric ulcer with pain only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health.  

In evaluating the veteran's claim under DC 7304, the Board 
again notes the veteran's service-connected gastrointestinal 
disability is not manifested by anemia or weight loss as 
contemplated in the rating criteria.  In addition, the 
evidence does not contain any subjective reports or objective 
findings of recurrent incapacitating episodes averaging 10 
days or more in duration at least four or more times a year.  
In this regard, the Board notes the veteran testified that he 
takes his medication, sips water, and lies down when he feels 
his symptoms beginning to occur.  While the Board notes the 
veteran has reported that these episodes occur frequently, 
the evidence does not show that the veteran's episodes 
average 10 days or more in duration.  In addition, the Board 
finds the evidence does not reflect that the veteran's 
disability is manifested by pain that is only partially 
relieved by standard ulcer therapy, anemia, or weight loss.  
Therefore, the Board finds DC 7304 does not assist the 
veteran in obtaining a disability rating higher than 20 
percent.  

In summry, the Board finds the preponderance of the evidence 
reflects that the veteran's service-connected 
gastrointestinal disability is manifested by symptoms that 
are consistent with the 20 percent evaluation currently 
assigned.  Therefore, based upon the foregoing reasons and 
bases, the Board finds the veteran is not entitled to a 
disability rating higher than 20 percent for service-
connected gastrointestinal disability, to include gastritis, 
hiatal hernia, and GERD, and the benefit-of-the-doubt 
doctrine is not for application.  


ORDER

Entitlement to a disability rating higher than 20 percent for 
service-connected gastrointestinal disability, to include 
gastritis, hiatal hernia, and gastroesophageal reflux 
disease, is denied.  



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


